

116 HR 5598 RH: Boundary Waters Wilderness Protection and Pollution Prevention Act
U.S. House of Representatives
2020-12-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IBUnion Calendar No. 556116th CONGRESS2d SessionH. R. 5598[Report No. 116–672]IN THE HOUSE OF REPRESENTATIVESJanuary 14, 2020Ms. McCollum (for herself, Mr. Rooney of Florida, Mr. Grijalva, Mr. Lowenthal, Mr. Phillips, and Mr. Upton) introduced the following bill; which was referred to the Committee on Natural ResourcesDecember 18, 2020Additional sponsors: Ms. Omar, Mr. Huffman, Ms. Judy Chu of California, Ms. Norton, Ms. Moore, Mr. Stewart, Ms. DeGette, Ms. Haaland, Ms. Barragán, Mrs. Watson Coleman, Mr. Raskin, Mr. Hastings, Mr. Kildee, Mr. Neguse, Ms. Schakowsky, Ms. Slotkin, Mr. Case, Mr. Kind, Ms. Velázquez, Mr. García of Illinois, Ms. Pingree, Mrs. Napolitano, Ms. Finkenauer, Mr. Pocan, Mr. Cohen, Mrs. Axne, Mr. Levin of Michigan, Ms. Eshoo, Mrs. Bustos, Mr. Cartwright, Mr. DeFazio, Mr. Blumenauer, Mr. Gallego, Mr. McGovern, Mr. Sires, Mrs. Dingell, Mr. Kilmer, Mr. Casten of Illinois, Ms. Lofgren, Ms. Jackson Lee, Mr. Suozzi, Ms. Lee of California, and Mrs. BeattyDecember 18, 2020Deleted sponsor: Mr. Stewart (added January 21, 2020; deleted January 28, 2020)December 18, 2020Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printedStrike out all after the enacting clause and insert the part printed in italicFor text of introduced bill, see copy of bill as introduced on January 14, 2020A BILLTo provide for the protection of the Boundary Waters Canoe Area Wilderness and interconnected Federal lands and waters, including Voyageurs National Park, within the Rainy River Watershed in the State of Minnesota, and for other purposes.1.Short titleThis Act may be cited as the Boundary Waters Wilderness Protection and Pollution Prevention Act.2.Withdrawal of certain Federal lands and waters in the State of Minnesota(a)Definition of mapIn this Act, the term Map means the map prepared by the Forest Service entitled Superior National Forest Mineral Withdrawal Application Map  and dated December 5, 2016.(b)WithdrawalExcept as provided in subsection (d) and subject to valid existing rights, the approximately 234,328 acres of Federal land and waters in the Rainy River Watershed of the Superior National Forest in the State of Minnesota, as located on the Map and described in the Federal Register Notice of Application for Withdrawal, dated January 19, 2017 (82 Fed. Reg. 6639), are hereby withdrawn from—(1)all forms of entry, appropriation, and disposal under the public land laws;(2)location, entry, and patent under the mining laws; and(3)operation of the mineral leasing, mineral materials, and geothermal leasing laws.(c)Acquired landAny land or interest in land within the area depicted on the Map that is acquired by the United States after the date of enactment of this Act shall, on acquisition, be immediately withdrawn in accordance with this section.(d)Removal of sand, gravel, granite, iron ore, and taconiteThe Chief of the Forest Service is authorized to permit the removal of sand, gravel, granite, iron ore, and taconite from national forest system lands within the area depicted on the Map if the Chief determines that the removal is not detrimental to the water quality, air quality, and health of the forest habitat within the Rainy River Watershed.(e)Availability of mapThe Map shall be kept on file and made available for public inspection in the appropriate offices of the Forest Service and the Bureau of Land Management.December 18, 2020Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed